Exhibit 10.14

CURTISS-WRIGHT ELECTRO-MECHANICAL
CORPORATION SAVINGS PLAN
As Amended and Restated effective January 1, 2010

FIRST INSTRUMENT OF AMENDMENT

Recitals:

 

 

 

1.

Curtiss-Wright Corporation (the “Company”) has heretofore adopted the
Curtiss-Wright Electro-Mechanical Corporation Savings Plan (the “Plan”) and has
caused the Plan to be amended and restated in its entirety, effective as of
January 1, 2010.

 

 

 

2.

Subsequent to the most recent amendment and restatement of the Plan, the Company
has decided to amend the Plan for the following reasons:

 

 

 

 

a.

To allow participants to elect a rollover of eligible distributions from their
Plan accounts into their Roth Contribution Account; and

 

 

 

 

b.

To allow participants to elect a rollover of an outstanding loan if their
employment is terminated as a result of the sale of a business unit and they
continue employment with the buyer.

 

 

 

3.

Article XII.1 of the Plan permits the Company to amend the Plan, by written
instrument, at any time and from time to time.

 

 

 

4.

Article XIV.2 authorizes the Administrative Committee to adopt Plan amendments
on behalf of the Company if they are necessary for Plan administration and do
not materially increase costs or if they implement special rules for sales.

Amendment to the Plan:

 

 

1.

Article IV.4 is amended, effective December 1, 2010, by adding a paragraph to
read as follows:

 

 

 

Effective December 1, 2010, a Participant who is then an Employee may elect to
roll over a distribution from one or more of his Accounts to his Roth
Contribution Account (an “in-plan Roth rollover”) that (1) is otherwise eligible
for distribution from the Plan; (2) qualifies as an eligible rollover
distribution pursuant to Section 402(c)(4) of the Code; and (3) is not a
distribution from the Participant’s Roth Contribution Account. Any such in-plan
Roth rollover shall be made in accordance with, and treated as a taxable
distribution to the extent required by, Section 402A(c)(4) of the Code and any
regulations and other guidance issued under that provision.

1

--------------------------------------------------------------------------------




 

 

 

2.

Article IX.1.g.(2) is amended in its entirety, effective January 1, 2011, to
read as follows:

 

 

 

 

(2)

A Participant who (i) becomes a Retired Participant or a Totally Disabled
Participant, or (ii) transfers employment from an Employer to an Affiliated
Employer or an Excluded Unit may elect to continue to make repayments by check
or money order following his date of retirement or disability or while employed
by such entity (as applicable).

 

 

 

 

 

Except as otherwise required by law or as provided in the following paragraph,
if a Terminated Participant has an outstanding loan balance at the time his
employment terminates, the remaining balance shall become immediately due and
payable as of the date specified in the loan procedures applicable to the Plan,
which shall be described in the applicable Plan administration manual or set
forth in a separate document adopted by the Plan Administrator. If the
Terminated Participant (or his Surviving Spouse, in the case of a termination
that results from the Participant’s death) does not repay the full loan balance
at this time in a manner acceptable to the Trustee, the Terminated Participant’s
Accounts shall be offset by the unpaid loan balance. The loan shall be
considered fully repaid as of the date of this reduction.

 

 

 

 

 

Notwithstanding the foregoing, if a Participant with an outstanding loan balance
terminates employment with the Employer and all Affiliated Entities as a result
of the Employer’s sale to an unrelated entity of assets used in a trade or
business or its interest in a subsidiary and the Participant continues
employment with the buyer following such sale, the Participant may elect, within
60 days of such termination, to roll over the outstanding loan note to an
eligible retirement plan (as defined in Article VII.12) maintained by the buyer
that accepts such rollovers. This paragraph shall apply to sales occurring on or
after July 29, 2011.

Except to the extent amended by this Instrument of Amendment, the Plan shall
remain in full force and effect.

IN WITNESS WHEREOF, this amendment has been executed on this ______ day of
__________________, 2011.

 

 

 

 

 

Curtiss-Wright Corporation

 

 

Administrative Committee

 

 

 

 

By:

 

 

 

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------